Case 8:19-cv-01971-SDM-SPF Document 31 Filed 02/20/20 Page 1 of 6 PageID 372



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA, DIVISION

                                                     Case No.: 8:19-cv-1971-T-23SPF

ARCH SPECIALTY INSURANCE
COMPANY,

       Plaintiff,

vs.

THE HIGHLANDS AT HUNTER’S GREEN
CONDOMINIUM ASSOCIATION, INC., a
Florida corporation, TRW, LLC, a Florida
limited liability company, and DONALD L.
COHAGEN III, an individual

       Defendants.
                                                     /

                   ANSWER OF THE DEFENDANT,
THE HIGHLANDS AT HUNTER’S GREEN CONDOMINIUM ASSOCIATION, INC. TO
          AMENDED COMPLAINT FOR DECLARATORY RELIEF

       Defendant, The Highlands at Hunter’s Green Condominium Association, Inc., by and

through its undersigned attorneys, hereby answers the amended complaint of Plaintiff and states

that the following answers are numbered correspondingly to the numbered allegations set forth in

the complaint:

1.     Admits.

2.     The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.

3.     Admits and clarifies that the defendant is a not-for-profit Florida corporation.

4.     The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.
Case 8:19-cv-01971-SDM-SPF Document 31 Filed 02/20/20 Page 2 of 6 PageID 373



5.     The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.

6.     Admits.

7.     The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.

8.     The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.

9.     Admits.



                               Answers to “TRW Underlying Action”

10.    Admits.

11.    Admits only that the language in the amended complaint attached as Exhibit A to Plaintiff’s

complaint speaks for itself.

12.    Admits only that the language in the amended complaint attached as Exhibit A to Plaintiff’s

amended complaint speaks for itself and that there are numbered counts in the body of the amended

complaint titled similarly to those alleged in Plaintiff’s amended complaint, but otherwise denies,

particularly any implication that the referenced amended complaint sufficiently sets forth or states

any cause of action.

                           Answers to “Cohagen Underlying Action”

13.    Admits.

14.    Admits only that the language in the amended complaint attached as Exhibit B to Plaintiff’s

amended complaint speaks for itself.




                                                 2
Case 8:19-cv-01971-SDM-SPF Document 31 Filed 02/20/20 Page 3 of 6 PageID 374



15.    Admits only that the language in the complaint attached as Exhibit B to Plaintiff’s amended

complaint speaks for itself and that there are numbered counts in the body of the amended

complaint titled similarly to those alleged in Plaintiff’s amended complaint, but otherwise denies,

particularly any implication that the referenced complaint sufficiently sets forth or states any cause

of action.



                                 Answers to “Arch Insurace Policy”

16.    Admits.

17.    Admits only that the language in the insurance policy attached as Exhibit C to Plaintiff’s

amended complaint speaks for itself and that the quoted language appears in the policy.

18.    Paragraph 18 of Plaintiff’s amended complaint attempts to state a legal interpretation,

opinion or conclusion of “the coverage provided under part A of the policy;” Defendant admits

only that the language in the insurance policy attached as Exhibit C to Plaintiff’s amended

complaint speaks for itself and that the language in the Commercial General Liability Coverage

Form, Section I—Coverages, Coverage A is entitled “Bodily Injury and Property Damage

Liability.”

19.    Admits only that the language in the insurance policy attached as Exhibit C to Plaintiff’s

amended complaint speaks for itself and that the quoted language appears in the policy.

20.    Paragraph 20 of Plaintiff’s amended complaint attempts to state a legal interpretation,

opinion or conclusion of “the coverage provided under part B of the policy;” Defendant admits

only that the language in the insurance policy attached as Exhibit C to Plaintiff’s amended

complaint speaks for itself and that the language in part B of the policy is entitled “Personal and

Advertising Injury Liability.”




                                                  3
Case 8:19-cv-01971-SDM-SPF Document 31 Filed 02/20/20 Page 4 of 6 PageID 375



21.    Admits only that the language in the insurance policy attached as Exhibit C to Plaintiff’s

complaint speaks for itself and that the quoted language appears in the policy.

                                      Answers to Count I

22.    Defendant incorporates and restates its responses as set forth in paragraphs 1-21 above as

though fully set forth herein.

23.    Admits.

24.    Admits only that the language in the amended complaint attached as Exhibit A to the

Plaintiff’s amended complaint, including any alleged damages sought therein, speaks for itself.

25.    Admits only that the language in the amended complaint attached as Exhibit A to the

Plaintiff’s amended complaint, including any alleged damages sought therein, speaks for itself.

26.    Paragraph 26 of the amended complaint attempts to state a legal interpretation, opinion or

conclusion. Defendant admits only that the language in the insurance policy attached as Exhibit

C to the amended complaint and the language in the amended complaint attached as Exhibit A to

the complaint speaks for itself, and denies that “[c]ounts I, II and III of the TRW Lawsuit seek

nothing more than TRW’s loss of profits.”

27.    Admits that a declaration is needed; otherwise, denies.

28.    Admits.

                                      Answers to Count II

29.    Defendant incorporates and restates its responses as set forth in paragraphs 1-21 above as

though fully set forth herein.

30.    Admits.




                                                4
Case 8:19-cv-01971-SDM-SPF Document 31 Filed 02/20/20 Page 5 of 6 PageID 376



31.     Admits only that the language in the amended complaint attached as Exhibit A and the

complaint attached as Exhibit B to the amended complaint, including any alleged damages sought

therein, speaks for itself.

32.     Admits only that the quoted language appears in part B of the policy attached as Exhibit C

to the amended complaint and speaks for itself; otherwise, the allegation attempts to state a legal

interpretation, opinion or conclusion.

33.     Paragraph 33 of the amended complaint attempts to state a legal interpretation, opinion or

conclusion. Defendant admits only that the language in the insurance policy attached as Exhibit

C to the amended complaint and the language in the amended complaint attached as Exhibit A to

the amended complaint speaks for itself.

34.     Defendant admits only that the language of the complaint attached as Exhibit B to the

amended complaint speaks for itself.

35.     Admits that a declaration is needed; otherwise, denies.

36.     Admits.

                                                    /s/Barbara J. Prasse-Anderson

                                                     Barbara J. Prasse-Anderson
                                                     FBN: 610933
                                                     Trial Counsel for Defendant
                                                     Barbara J. Prasse, P.A.
                                                     P.O. Box 173497
                                                     Tampa, Florida 33672
                                                     Telephone: 813-258-4422
                                                     Facsimile: 813-258-4424
                                                     Email: pleadings@tampalitigator.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system. I further certify that I mailed the foregoing




                                                5
Case 8:19-cv-01971-SDM-SPF Document 31 Filed 02/20/20 Page 6 of 6 PageID 377



document and the notice of electronic filing by first-class mail to the following non-CM/ECF

participant Donald Cohagen, III, 302 North US Highway 41, Ruskin, FL 33570.

                                                 /s/ Barbara J. Prasse-Anderson

                                                 Barbara J. Prasse-Anderson
                                                 FBN: 610933
                                                 Trial Counsel for Defendant
                                                 Barbara J. Prasse, P.A.
                                                 P.O. Box 173497
                                                 Tampa, Florida 33672
                                                 Telephone: 813-258-4422
                                                 Facsimile: 813-258-4424
                                                 Email: pleadings@tampalitigator.com




                                             6
